Exhibit 10.18

 

Esurance Holdings, Inc.

Esurance Restricted Unit Plan

 

1.              Purpose of the Plan: The Purpose of the Esurance Holdings, Inc.
Esurance Restricted Unit Plan (the “Plan”) is to advance the interest of
Esurance Holdings, Inc. (the “Company”) and its owners by providing cash
incentives to service providers who may have a material impact on the financial
performance of the Company.

 

2.              Summary:  From time to time, the Board of Directors of the
Company (the “Board”) may grant to executives of, or consultants to, the Company
or its subsidiaries (each, a “Participant”) a number of units (“Esurance
Restricted Units” or “ERUs”) whose ultimate payment value (the “Award Value”) is
determined in relation to the economic performance of the Esurance Segment over
specified periods of time (each such period, an “Award Period”) as set forth in
this Plan.  Esurance Restricted Units granted for any Award Period ending on or
before December 31, 2010 will have an initial ERU Value of $1,565.00, which
value will increase or decrease based upon periodic Net EROC (such value, as
increased or decreased over time, the “ERU Value”).  At the end of each Award
Period, the Board will determine (i) the final ERU Value of each ERU based upon
annual Net EROC over such Award Period.  The Award Value of any vested ERUs for
an Award Period shall be equal to the product of (x) the number of ERUs for an
Award Period in the applicable Grant and (y) the ERU Value of an ERU for the
applicable Award Period, as finally determined by the Board.

 

3.              Administration:  The Plan shall be administered by the Board, or
by persons or committees designated by the Board from time to time to whom the
Board may delegate any of its rights, powers or authorities under this Plan. 
The Board shall have the authority to select the Participants, to determine the
size and terms of the Grants, to modify the terms of any Grant, to determine the
time when grants will be made, to determine the Award Periods applicable to a
Grant, to determine the terms of a Participant’s Grant (which need not be
identical or uniform), to determined the Net EROC calculations and to make such
other determinations that are not prohibited by this Plan.  The Board is
authorized to interpret the Plan to establish, amend and rescind any rules and
regulations relating to the Plan and to make any other determinations that it
deems necessary or desirable.  Any decision of the Board in the interpretation
and administration of the Plan shall lie within its sole and absolute discretion
and shall be final conclusive and binding on all parties concerned. 
Determinations made by the Board under the Plan need not be uniform and may be
made selectively among Participants regardless of whether such Participants are
similarly situated. The Company shall have the right to deduct from any payment
made under the Plan any taxes required by law to be withheld with respect to
such payment.

 

4.              Eligibility and Participation:  The Board shall select the
Participants from among the executives and consultants who are in a position to
have a material

 

1

--------------------------------------------------------------------------------


 

impact on the financial results of the Company.  The designation of the
Participants may be made individually or by groups or classifications of
executives or consultants, as the Board deems appropriate.  No executive or
consultant shall have any right to be designated as a Participant and the
designation of an executive or consultant as a Participant shall not obligate
the Board to continue such executive or consultant as a Participant in
subsequent Award Periods.

 

5.              Grants:

 

(a)   Grant:  Each Grant agreement shall specify at least (i) the number of ERUs
granted, (ii) the Award Period(s), (iii) the Vesting Date(s), and (iv) the
method for determining the Award Value of ERUs.

 

(b)   Performance Measures:  The performance measures and the method for
determining the Award Value of ERUs for any Grant shall be as determined by the
Board and as stated in the Grant agreement, which determinations shall be final,
binding and not subject to challenge by Participants.

 

(c)   Payment:  As soon as practicable after the end of an Award Period, the
Board shall with respect to all Grants relating to such Award Period
(i) determine the ERU Value of any vested ERUs for the applicable Award Period. 
Unless otherwise determined by the Board or set forth in a Grant agreement, the
Award Value of a Grant for an Award Period shall be equal to the product of
(x) the number of ERUs in the applicable Grant and (y) the ERU Value of an ERU
for the applicable Award Period, as finally determined by the Board.  Except as
provided in Section 7, payment in respect of a Participant’s ERUs will be
settled and paid in cash within 2 ½ months after the end of the Award Period.

 

(d)   Award Periods:  The Board may issue ERU Grants with Award Periods covering
one or two years.

 

(e)   Number of ERUs:  With respect to all Award Periods ending on or prior to
December 31, 2010, the Board is authorized to make Grants of up to the number of
ERUs specified below:

 

Award Period

 

ERUs

 

2009-2010

 

1556

 

 

 

 

 

2009

 

1728

 

 

6.              Termination of Employment:  Except as set forth in Section 7 or
otherwise in a Grant agreement, a Participant shall immediately forfeit all
outstanding Grants upon any termination of employment with the Company and its
subsidiaries, and, if applicable, any termination of a Related Employment
assignment, prior to the last day of the Award Period with respect to which such
ERU Grants relate.

 

2

--------------------------------------------------------------------------------


 

7.              Change in Control:

 

(a)           If a Qualifying Termination Event occurs with respect to a
Participant within 24 months after a Change in Control, then each Grant of ERUs
made to a Participant prior to the Change of Control with respect to which the
payment of Award Value has not been made as of such Qualifying Termination Event
shall be canceled and such Participant shall be entitled to receive in respect
of each such canceled Grant a payment equal to the Participant’s Pro Rata
Portion of the ERU Value of the ERUs determined as follows:  (i) ERU Value of
the ERUs shall be calculated from the beginning of the Award Period through the
Change in Control based on actual Net EROC for such period as determined by the
Board of the Company immediately prior to the Change in Control, (ii) ERU Value
of the ERUs shall be calculated from the Change in Control through the date of
the Qualifying Termination Event based on actual Net EROC for such period as
determined in good faith by the post-Change in Control Board of Holdings, and
(iii) ERU Value of the ERUs shall be calculated from the Qualifying Termination
Event through the end of the Award Period based on the target annual Net EROC
for the Grant (as determined by the Board at the time of the applicable Grant). 
Such payment shall be made within 2 ½ months of the Qualifying Termination
Event.

 

“Pro Rata Portion” means a fraction, the numerator of which is the number of
whole months beginning with the start of the Award Period during which the
Participant was continuously employed by the Company or any its subsidiaries (or
in a Related Employment assignment) through the date of termination and the
denominator of which is the number of whole months in the Award Period.

 

(b)           Notwithstanding anything herein to the contrary, if, following a
Change in Control, a Participant’s employment with the Company or one of its
subsidiaries remains continuous through the end of an Award Period then the
Participant shall be paid with respect to those Grants for which he would have
been paid had there not been a Change in Control, and the Award Value of such
ERU Grants shall be determined in accordance with Section 5 above.

 

8.              Amendments or Termination:  The Board may amend, alter or
terminate this Plan at any time and for any reason, but, except as otherwise
provided herein, no amendment, alteration or termination shall be made which
would impair any of the rights or obligations under any outstanding ERU Grant
without such Participant’s written consent; provided, however, that the Board
may amend the Plan and any Grant agreement, whether ERUs are vested or not, in
such manner as it deems necessary to permit outstanding or future Grants to
comply with all applicable requirements of the Internal Revenue Code of 1986, as
amended, or any successor thereto, or other applicable laws.

 

9.              No Right to Employment or Engagement:  Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant or other
person any right to continue to be employed by, or to continue to perform
services for, the

 

3

--------------------------------------------------------------------------------


 

Company or any subsidiary, and the right to terminate the employment of or
performance of services by any Participant at any time and for any reason is
specifically reserved to the Company and its subsidiaries.

 

10.       Nontransferability of Grants:  A Grant shall not be transferable or
assignable by the Participant, other than as described in Section 16 of this
Plan.

 

11.       Reduction of Grants:  Notwithstanding anything to the contrary herein,
the Board, in its sole discretion (but subject to applicable law), may reduce
any amounts payable to any Participant hereunder in order to satisfy any
liabilities owed by Participant to the Company or any of its subsidiaries.

 

12.       Claims Procedure:  In general, any claim for benefits under the Plan
shall be filed with the Board by a Participant or beneficiary.  The Board will
consider the claim promptly.  Any claim for benefits under the Plan must be
filed within one year of the date of the action giving rise to the claim.

 

13.       Miscellaneous Provisions:  The Company is the sponsor and legal
obligor under the Plan and shall make all payments hereunder.  The Plan is
unfunded.  The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any amounts under the Plan, and the Participant’s rights to any payment
hereunder shall be no greater than the rights of the Company’s unsecured
creditors.  All references to Sections herein shall be deemed to be references
to the specified sections of this Plan.

 

14.       Taxes:  The Company and its subsidiaries shall have the right to
deduct from any payment made under the Plan any taxes required by law to be
withheld with respect to such payment.

 

15.       Choice of Law:  The Plan shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of law principles thereof.

 

16.       Designation of Beneficiary by Participant:  A Participant may name a
beneficiary to receive any payment to which he or she may be entitled in respect
of a Grant in the event of his or her death.  A Participant may change his or
her beneficiary from time to time.  If the Participant has not designated a
beneficiary, or if no designated beneficiary is living on the date on which any
amount becomes payable, that amount shall be paid to the Participant’s estate. 
Any beneficiary designation by the Participant must be in writing, signed by the
Participant, on the form prescribed by the Board (or its designee) and delivered
to the Board (or its designee) prior to the Participant’s death.

 

17.       Definitions:

 

Terms used in the Plan or in a Grant shall have the following meanings:

 

4

--------------------------------------------------------------------------------


 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person.

 

“After-Tax” means, with respect to any amount, (i) such amount, multiplied by
(ii) 1 minus the highest marginal tax rate for corporations applicable under the
Code.

 

“Average Deployed Capital” means, for any period, the average daily amount of
capital invested in, loaned to, or guaranteed on behalf of (including
reinsurance capital and sunk costs) the Esurance Segment by its Affiliates in
such period, as determined by the Board.

 

“Cause” means (i) an act or omission by the Participant that constitutes a
felony, (ii) willful gross negligence or willful gross misconduct by the
Participant in connection with his employment by the Company or by a subsidiary
which causes, or is likely to cause, material loss or damage or substantial
public disgrace or disrepute to the Company, (iii) the commission of any other
act or omission by the Participant involving dishonesty, disloyalty or fraud
with respect to the Company or any of its subsidiaries, or (iv) the
Participant’s substantial and repeated failure to perform duties as reasonably
directed by the executive to whom Participant directly reports.

 

“Change in Control” shall have occurred when (i) any person or group (within the
meaning of sections 13(d) or 14(d)2 of the Securities Exchange Act of 1934, as
amended) other than White Mountains Insurance Group, Ltd (“WTM”) or any of its
subsidiary or affiliated companies, an underwriter temporarily holding
securities of the Company in connection with a public issuance thereof, or an
employee benefit plan of the Company or its affiliates, shall become the
beneficial owner (within the meaning of rule 13d-3 under the Exchange Act) of a
greater number of shares of the then outstanding common stock of the Company
than WTM and its subsidiary and affiliated companies, or (ii) WTM and its
subsidiary or affiliated companies are no longer the beneficial owners of at
least thirty-five percent or more of the then outstanding common stock of the
Company, or (iii) the Company has disposed of all or substantially all of the
assets of the Company to any person or group other than WTM or its subsidiary
and affiliate companies.

 

“Compensation Expenses” means (i) cash long term incentive plan awards
(including Grants made under this Plan), and (ii) appreciation on all deferred
compensation balances regardless of investment choice.

 

“Economic Net Income” means, for any period, the After-Tax net income (after all
Compensation Expenses) of the Esurance Segment for such period determined in
accordance with GAAP, adjusted to (i) standardize investment returns at the
ten-year treasury yield plus 100 basis points, and (ii) amortize policy
acquisition expenses over the term of the policy and its expected renewals, in
each case as determined by the Board.

 

5

--------------------------------------------------------------------------------


 

“Economic Return” means, for any period, (i) Economic Net Income for such period
plus (ii) Franchise Value Added for such period.

 

“Economic Value Added” means, for any period, (i) Economic Return for such
period before Compensation Expenses minus (ii) the product of (x) Average
Deployed Capital for such period multiplied by (y) 2.24%.

 

“ERU Value” means (i) the value of an ERU as determined by the Board as of the
effective date of Grant, which value is $1,565.00, and multiplied by (ii) the
sum of one and the Net EROC for the applicable Award Period.

 

“Esurance Restricted Unit” or “ERU” means a phantom unit under the Plan with a
value at any time equal to the ERU Value then in effect.

 

“Esurance Segment” means the Company and its subsidiaries on a consolidated
basis with Answer Financial, Inc. and its subsidiaries, together with the assets
and liabilities of other direct or indirect subsidiaries of White Mountains
Insurance Group, Ltd. which are maintained in support of the business of the
Company and its subsidiaries and Answer Financial (including, without
limitation, quota shared business and reinsurance).

 

“Franchise Value Added” means, for any period, the product, After-Tax, of
(i) 0.3, and (ii) the excess of the Esurance Segment’s direct written premium as
of the last day in the period over direct written premium as of the last day in
the prior period, as determined by the Board.

 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time.

 

“Grant” means an offer by the Board to an executive or consultant to participate
in the Esurance Restricted Unit Plan. Such Grant will specify the Award Period,
the number of ERUs being granted, any applicable Vesting Date and any other
relevant terms applicable to such Grant.

 

                “Net EROC” initially means, for any period, a fraction (which
may be greater than or less than one), the numerator of which is the Economic
Return for such period and the denominator of which is the Average Deployed
Capital for such period.

 

“Participant” means a recipient of a Grant that has not otherwise been
rescinded, forfeited or settled.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

6

--------------------------------------------------------------------------------


 

“Plan” means this Esurance Holdings, Inc. Esurance Restricted Unit Plan, as
amended from time to time.

 

“Qualifying Termination Event” means, with respect to a Participant, a
Termination Without Cause or a Constructive Termination, as defined below.

 

a.     Termination Without Cause: An involuntary termination of the
Participant’s employment with the Company or its subsidiaries, or from Related
Employment by such employer, other than (i) due to the Participant’s death or
disability (as defined by the board of directors of the relevant employer), or
(ii) for Cause.  A transfer of a Participant’s employment to a Related
Employment assignment shall not be considered a Termination without Cause
hereunder.  Notwithstanding anything herein to the contrary, an involuntary
termination of a Participant’s employment with the Company or its subsidiaries
due solely to the consummation of a corporate transaction described in the
definition of Change in Control shall not be deemed to be a “Termination Without
Cause” if the Participant is employed by the acquiror or one of its Affiliates
and the acquiror or one of its Affiliates formally assumes the Company’s
obligations under this Plan or places the Participant in a similar or like plan
with no diminution of the value of the awards granted.

 

b.     Constructive Termination.  A termination of employment with an employer
in the Company or its subsidiaries, or from a Related Employment assignment, at
the initiative of the Participant that the Participant declares, by prior
written notice delivered to the Secretary of the Company or Related Employer (as
applicable), to be a Constructive Termination by the Company or such Related
Employer and which follows (i) a material decrease in his or her base salary or
(ii) a material diminution in the authority, duties or responsibilities of his
or her position as a result of which the Participant determines in good faith
that he or she cannot continue to carry out his/her job in substantially the
same manner as it was intended to be carried out immediately before such
diminution.  Notwithstanding anything herein to the contrary, a Constructive
Termination shall not occur until and unless the Participant provides such prior
written notice within 90 days of the initial occurrence of the condition giving
rise to the declaration of Constructive Termination and 30 days have elapsed
from the date the Company or Related Employer receives such written notice from
the Participant and, during that period, the Company or Related employer fails
to cure, or cause to be cured, the condition serving as the basis on which the
declaration of Constructive Termination is given.

 

“Related Employer” means an employer with respect to any Related Employment.

 

“Related Employment” means the employment of a Participant by an employer other
than the Company or any of its subsidiaries, where (i) such employment is
undertaken by the Participant at the request of the Company, and (ii) such

 

7

--------------------------------------------------------------------------------


 

employment is recognized by the Board, in its sole discretion, as Related
Employment for purposes of this Plan.

 

“Vesting Date” means the last day of an Award Period on which date the
forfeiture provision in Section 6 of the Plan shall lapse with respect to the
number of ERUs granted for the applicable Award Period if the Participant has
been continuously employed with the Company beginning on the date of the Grant
and ending on the last day of the Award Period.

 

18.       Effective Date of the Plan:  The Plan shall be effective as of the
execution date witnessed below.

 

IN WITNESS WHEREOF, Esurance Holdings, Inc. has caused this Plan to be executed
this 18th day of March, 2009.

 

 

 

ESURANCE HOLDINGS, INC.

 

 

 

By:

 

 

Name:

Gary C. Tolman

 

Its:

President & CEO

 

8

--------------------------------------------------------------------------------